Detailed Action
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
2.      Applicants’ amendment and response  of 1/19/2021 is acknowledged. Claims 1, 29, 30 and 33-39 have been amended. Claims 2, 6 and 28 have been canceled. New claims 44-57 have been added.

Status of the Claims
3.     Claims 1, 10-11, 26-27, 29-30, 33-42 and 44-57 are pending. Claims 1, 29, 30 and 33-39 have been amended. Claims 2, 6 and 28 have been canceled. New claims 44-57 have been added. Claims 3-5, 7-9, 12-25, and 31-32 and have been canceled by a previous amendment.  Claims 1, 10-11, 26-27, 29-30, 33-35 and 44-57 are under consideration. Claims 36-42 have been withdrawn from further consideration as being drawn to non-elected invention.


Claim Objections Withdrawn
4.   Objection to claims 33-35 is withdrawn in view of Applicants’ amendment and response of 1/19/2021

Rejections Moot
Double Patenting
5.    Rejection of claims 2, 6, and 28 on the ground of non-statutory double patenting as being un-patentable over claims 11-13 of U.S. Patent No. 10,105,412 is moot in view of cancelation of said claims.

Claim Rejections - 35 USC § 101
6.     Rejection of claims 2, 6, and 28 under 35 U.S.C. 101 is moot in view of cancelation of said claims.
Claim Rejections - 35 USC § 112
7.     Rejection of claims 2, 6, and   28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is moot in view of cancelation of said claims.

Claim Rejections - 35 USC § 102
8.       Rejection of claims 2, 6, and  28  under 35 U.S.C. 102(b) as being anticipated by  Zagursky et al.  (US Patent 7,384,775 is moot in view of cancelation of said claims.
9.       Rejection of claims 2, 6, and   28 under 35 U.S.C. 102(b) as being anticipated by Doucette-Stamm et al., (US Patent  6699703) is moot in view of cancelation of said claims.

Claim Rejections - 35 USC § 103
10.     Rejection of claims 2, 6, and   28 under 35 U.S.C. 103(a) as being un-patentable over Zagursky et al.,   US Patent  7384775 in view of Pugachev et al. (US 20110135686 A1) is moot in view of cancelation of said claims.

Rejections Withdrawn
Double Patenting
11.     Rejection of claims 1, 10-11, 26-27, 29- 30 and 33-35 on the ground of non-statutory double patenting as being un-patentable over claims 11-13 of U.S. Patent No. 10105412 is withdrawn in view of Applicants’ amendment  and response  of 1/19/2021.

Claim Rejections - 35 USC § 101
12.      Rejection of claims 1, 10-11, 30 and 33- 35 under 35 U.S.C. 101 is withdrawn in view of Applicants’ amendment and response  of 1/19/2021

Claim Rejections - 35 USC § 112
13.     Rejection of claims 1, 10-11, 30 and 33- 35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of Applicants’ amendment and response  of 1/19/2021

Claim Rejections - 35 USC § 102
14.     Rejection of claims 1, 10-11, 30 and 33- 35 under 35 U.S.C. 102(b) as being anticipated by Zagursky et al.  (US Patent 7,384,775 is withdrawn in view of Applicants’ amendment and response of 1/19/2021.
15.       Rejection of claims 1, 10-11, 30 and 33- 35 under 35 U.S.C. 102(b) as being anticipated by Doucette-Stamm et al., (US Patent  6699703) is withdrawn in view of Applicants’ amendment  and response  of 1/19/2021

Claim Rejections - 35 USC § 103
16.     Rejection of claims 1, 10-11, 26-27, 29-30 and 33-35  are rejected under 35 U.S.C. 103(a) as being un-patentable over Zagursky et al.,   US Patent  7384775 as applied to claims1, 6-7, 11, 14, 28, 30, 33-35 and 44-46  in view of Pugachev et al. (US 20110135686 A1).



New Rejections based on Applicants’ amendments    
Applicant's amendment necessitated the new ground(s) of rejection
Claim Rejections - 35 USC § 102
17.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
18.       Claims 1, 10-11, 26, 30, 33-35 and 44-56 are rejected under 35 U.S.C. 102(b) as being anticipated by  Zagursky et al.  (US Patent 7,384,775 also known as US Patent Publication 2004/0110181 A1).
        The amended claim1 is drawn to a vaccine formulation comprising: (i)    a pharmaceutically acceptable carrier, (ii)    an effective amount of an adjuvant, (iii) a first 
       New claim 47 is drawn to a pharmaceutical composition comprising; (i)    a  pharmaceutically acceptable carrier, (ii)    an effective amount of an adjuvant, (iii)    a first polypeptide comprising an amino acid sequence at least 95% identical to SEQ ID 6 or SEQ ID 7, and (iv)    a second polypeptide comprising an amino acid sequence at least 95% identical to SEQ ID 9 or SEQ ID 10.  
       Zagursky et al. , teach a vaccine and a pharmaceutical composition comprising a (i)    a  pharmaceutically acceptable carrier, (ii)    an effective amount of an adjuvant, (iii)    a first polypeptide comprising an amino acid sequence at least 95% identical to SEQ ID 6 or SEQ ID 7, and (iv)    a second polypeptide comprising an amino acid sequence at least 95% identical to SEQ ID 9 or SEQ ID 10.  ( see abstract, claims and sequence alignments, results for SEQ ID Nos 6, 7, 9 and 10).    Zagursky et al. teach sequences SEQ ID NOS: 6 (99.2% identical) and 7 (99.7% identical),  SEQ ID NOS: 9 (100% identical) and 10 (99.8% identical).
   Zagursky et al. teach immunogenic composition, vaccine, pharmaceutically acceptable carrier, conjugate vaccine, of Streptococcus pneumoniae (see paragraphs, 46, 255, 272). Zagursky et al. teach adjuvants and alum (see paragraphs 6, 47,243,  246, 258). Zagursky et al. teach animal challenge in infected and infected subject, inhibition of colonization and Streptococcus pneumoniae symptoms and prevention of infection (see paragraphs 240, 272). Zagursky et al. teach N-terminal and c-terminal residues ( see paragraph 172). The prior art teaches the claimed invention. 
RESULT for SEQ ID NO: 6

US-10-474-776-218
; Sequence 218, Application US/10474776
; Patent No. 7384775
; GENERAL INFORMATION:
;  APPLICANT: Wyeth
;  TITLE OF INVENTION: NOVEL STREPTOCOCCUS PNEUMONIAE OPEN READING FRAMES ENCODING POLYPEPTIDE
;  TITLE OF INVENTION:  ANTIGENS AND USES THEREOF

;  CURRENT APPLICATION NUMBER: US/10/474,776
;  CURRENT FILING DATE:  2003-10-14
;  NUMBER OF SEQ ID NOS: 752
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 218
;   LENGTH: 276
;   TYPE: PRT
;   ORGANISM: Streptococcus pneumoniae
US-10-474-776-218

  Query Match             99.2%;  Score 1290;  DB 4;  Length 276;
  Best Local Similarity   99.6%;  
  Matches  252;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          2 CSGGAKKEGEAASKKEIIVATNGSPKPFIYEENGELTGYEIEVVRAIFKDSDKYDVKFEK 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         24 CSGGAKKEGEAASKKEIIVATNGSPKPFIYEENGELTGYEIEVVRAIFKDSDKYDVKFEK 83

Qy         62 TEWSGVFAGLDADRYNMAVNNLSYTKERAEKYLYAAPIAQNPNVLVVKKDDSSIKSLDDI 121
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         84 TEWSGVFAGLDADRYNMAVNNLSYTKERAEKYLYAAPIAQNPNVLVVKKDDSSIKSLDDI 143

Qy        122 GGKSTEVVQATTSAKQLEAYNAEHTDNPTILNYTKADFQQIMVRLSDGQFDYKIFDKIGV 181
              ||||||||||||||||||||||||||||||||||||| ||||||||||||||||||||||
Db        144 GGKSTEVVQATTSAKQLEAYNAEHTDNPTILNYTKADLQQIMVRLSDGQFDYKIFDKIGV 203

Qy        182 ETVIKNQGLDNLKVIELPSDQQPYVYPLLAQGQDELKSFVDKRIKELYKDGTLEKLSKQF 241
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        204 ETVIKNQGLDNLKVIELPSDQQPYVYPLLAQGQDELKSFVDKRIKELYKDGTLEKLSKQF 263

Qy        242 FGDTYLPAEADIK 254
              |||||||||||||
Db        264 FGDTYLPAEADIK 276


RESULT for SEQ ID NO: 7

US-10-474-776-218
; Sequence 218, Application US/10474776
; Patent No. 7384775
; GENERAL INFORMATION:
;  APPLICANT: Wyeth
;  TITLE OF INVENTION: NOVEL STREPTOCOCCUS PNEUMONIAE OPEN READING FRAMES ENCODING POLYPEPTIDE
;  TITLE OF INVENTION:  ANTIGENS AND USES THEREOF
;  FILE REFERENCE: AM100649-PCT
;  CURRENT APPLICATION NUMBER: US/10/474,776
;  CURRENT FILING DATE:  2003-10-14
;  NUMBER OF SEQ ID NOS: 752
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 218
;   LENGTH: 276
;   TYPE: PRT
;   ORGANISM: Streptococcus pneumoniae
US-10-474-776-218

  Query Match             99.6%;  Score 1391;  DB 4;  Length 276;
  Best Local Similarity   99.6%;  


Qy          1 MKKIVKYSSLAALALVAAGVLAACSGGAKKEGEAASKKEIIVATNGSPKPFIYEENGELT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKKIVKYSSLAALALVAAGVLAACSGGAKKEGEAASKKEIIVATNGSPKPFIYEENGELT 60

Qy         61 GYEIEVVRAIFKDSDKYDVKFEKTEWSGVFAGLDADRYNMAVNNLSYTKERAEKYLYAAP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GYEIEVVRAIFKDSDKYDVKFEKTEWSGVFAGLDADRYNMAVNNLSYTKERAEKYLYAAP 120

Qy        121 IAQNPNVLVVKKDDSSIKSLDDIGGKSTEVVQATTSAKQLEAYNAEHTDNPTILNYTKAD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 IAQNPNVLVVKKDDSSIKSLDDIGGKSTEVVQATTSAKQLEAYNAEHTDNPTILNYTKAD 180

Qy        181 FQQIMVRLSDGQFDYKIFDKIGVETVIKNQGLDNLKVIELPSDQQPYVYPLLAQGQDELK 240
               |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LQQIMVRLSDGQFDYKIFDKIGVETVIKNQGLDNLKVIELPSDQQPYVYPLLAQGQDELK 240

Qy        241 SFVDKRIKELYKDGTLEKLSKQFFGDTYLPAEADIK 276
              ||||||||||||||||||||||||||||||||||||
Db        241 SFVDKRIKELYKDGTLEKLSKQFFGDTYLPAEADIK 276


Alignment of instant SED ID NO: 9
RESULT 3
US-10-474-776-733
; Sequence 733, Application US/10474776
; Patent No. 7384775
; GENERAL INFORMATION:
;  APPLICANT: Wyeth
;  TITLE OF INVENTION: NOVEL STREPTOCOCCUS PNEUMONIAE OPEN READING FRAMES ENCODING POLYPEPTIDE
;  TITLE OF INVENTION:  ANTIGENS AND USES THEREOF
;  FILE REFERENCE: AM100649-PCT
;  CURRENT APPLICATION NUMBER: US/10/474,776
;  CURRENT FILING DATE:  2003-10-14
;  NUMBER OF SEQ ID NOS: 752
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 733
;   LENGTH: 423
;   TYPE: PRT
;   ORGANISM: Streptococcus pneumoniae
US-10-474-776-733

  Query Match             100.0%;  Score 2170;  DB 4;  Length 423;
  Best Local Similarity   100.0%;  
  Matches  423;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSSKFMKSAAVLGTATLASLLLVACGSKTADKPADSGSSEVKELTVYVDEGYKSYIEEVA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSSKFMKSAAVLGTATLASLLLVACGSKTADKPADSGSSEVKELTVYVDEGYKSYIEEVA 60

Qy         61 KAYEKEAGVKVTLKTGDALGGLDKLSLDNQSGNVPDVMMAPYDRVGSLGSDGQLSEVKLS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KAYEKEAGVKVTLKTGDALGGLDKLSLDNQSGNVPDVMMAPYDRVGSLGSDGQLSEVKLS 120

Qy        121 DGAKTDDTTKSLVTAANGKVYGAPAVIESLVMYYNKDLVKDAPKTFADLENLAKDSKYAF 180

Db        121 DGAKTDDTTKSLVTAANGKVYGAPAVIESLVMYYNKDLVKDAPKTFADLENLAKDSKYAF 180

Qy        181 AGEDGKTTAFLADWTNFYYTYGLLAGNGAYVFGQNGKDAKDIGLANDGSIVGINYAKSWY 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AGEDGKTTAFLADWTNFYYTYGLLAGNGAYVFGQNGKDAKDIGLANDGSIVGINYAKSWY 240

Qy        241 EKWPKGMQDTEGAGNLIQTQFQEGKTAAIIDGPWKAQAFKDAKVNYGVATIPTLPNGKEY 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 EKWPKGMQDTEGAGNLIQTQFQEGKTAAIIDGPWKAQAFKDAKVNYGVATIPTLPNGKEY 300

Qy        301 AAFGGGKAWVIPQAVKNLEASQKFVDFLVATEQQKVLYDKTNEIPANTEARSYAEGKNDE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AAFGGGKAWVIPQAVKNLEASQKFVDFLVATEQQKVLYDKTNEIPANTEARSYAEGKNDE 360

Qy        361 LTTAVIKQFKNTQPLPNISQMSAVWDPAKNMLFDAVSGQKDAKTAANDAVTLIKETIKQK 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LTTAVIKQFKNTQPLPNISQMSAVWDPAKNMLFDAVSGQKDAKTAANDAVTLIKETIKQK 420

Qy        421 FGE 423
              |||
Db        421 FGE 423


It is noted that Zagursky et al., need not refer to the include polypeptides as “first” and “second” in order to anticipate the claims. In this case, Zagursky et al., clearly teach the inclusion of both instantly claimed polypeptides within the pharmaceutical composition. Therefore, Zagursky et al., anticipates the instant claims.



Claim Rejections - 35 USC § 103
19.     The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
23.     Claims1, 10-11, 26, 27, 29 30,  33-35 and 44-57 are rejected under 35 U.S.C. 103(a) as being un-patentable over Zagursky et al.,   US Patent  7384775 as applied to claims 1, 10-11, 26, 30,  33-35 and 44-56  in view of Pugachev et al. (US 20110135686 A1) filed 3/16/2009 priority to 3/14/2008.
        The amended claim1 is drawn to a vaccine formulation comprising: (i)    a pharmaceutically acceptable carrier, (ii)    an effective amount of an adjuvant, (iii) a first polypeptide comprising an amino acid sequence at least 95% identical to SEQ ID 6 or SEQ ID 7, and (iv) a second polypeptide comprising an amino acid sequence at least 95% identical to SEQ ID 9 or SEQ ID 10.
       New claim 47 is drawn to  a pharmaceutical composition comprising; (i)    a  pharmaceutically acceptable carrier, (ii)    an effective amount of an adjuvant, (iii)    a first polypeptide comprising an amino acid sequence at least 95% identical to SEQ ID 6 or SEQ ID 7, and (iv)    a second polypeptide comprising an amino acid sequence at least 95% identical to SEQ ID 9 or SEQ ID 10.  
       Zagursky et al. ,  teach a vaccine and a pharmaceutical composition comprising a 
(i)    a  pharmaceutically acceptable carrier, (ii)    an effective amount of an adjuvant, (iii)    a first polypeptide comprising an amino acid sequence at least 95% identical to SEQ ID 6 or SEQ ID 7, and (iv)    a second polypeptide comprising an amino acid sequence at least 95% identical to SEQ ID 9 or SEQ ID 10.  ( see abstract, claims and sequence alignments, results for SEQ ID Nos 6, 7, 9 and 10).    Zagursky et al. teach sequences SEQ ID NOS: 6 (99.2% identical) and 7 (99.7% identical),  SEQ ID NOS: 9 (100% identical) and 10 (99.8% identical).
   Zagursky et al. teach immunogenic composition, vaccine, pharmaceutically acceptable carrier, conjugate vaccine, of Streptococcus pneumoniae (see paragraphs, 46, 255, 272). Zagursky et al. teach adjuvants and alum (see paragraphs 6, 47,243,  246, 258). Zagursky et al. teach animal challenge in infected and infected subject, inhibition of colonization and Streptococcus pneumoniae symptoms and prevention of infection (see paragraphs 240, 272). Zagursky et al. teach N-terminal and c-terminal Streptococcus pneumoniae (see paragraphs, 46, 255, 272). Zagursky et al. teach animal challenge in infected and infected subject, inhibition of colonization and Streptococcus pneumoniae symptoms and prevention of infection (see paragraphs 240, 272).). Zagursky et al. do not teach limitations of claims 26, 27, 29, and 57.
Pugachev et al. teach limitations of claims 26 and 29 (conjugated to an immunogenic earner and the adjuvant is a TLR agonist) see Pugachev et al. paragraphs 0077, 0078 and 0093. Pugachev et al. also teach immunogenic compositions from variety of organisms’ polypeptides including Streptococcus pneumoniae (see paragraphs 0080, 0083). Pugachev et al. teach that immunogenicity can be increased by chimerization of proteins with immunostimulatory moieties well known in the art such as TLR agonist  ( see paragraph 0077).
Therefore, it would have been prima facie obvious at the time of applicants’ invention to combine teachings of Zagursky et al. and Pugachev et al., in order to provide a vaccine wherein the adjuvant is a TLR agonist because Zagursky et al. teach that an "adjuvant" is a substance that serves to enhance the immunogenicity of an "antigen" or the immunogenic compositions comprising a polypeptide antigens. One of ordinary skill in the art would have a reasonable expectation of success by using a TLR agonist  in the composition of Zagursky et al. because Pugachev et al. teach that immunogenicity can be increased by chimerization of proteins with immunostimulatory moieties well known in the art such as TLR agonist  ( see paragraph 0077).
As to limitations of claims 27 and 57 (using lipidated polypeptide, ratio of vaccine formulation and adjuvant and measuring TH17 cell response) are well known in the art of vaccine making these are considered optimization of experimental parameters. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to use adjuvants such as a TLR agonist, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Conclusion
20.       No claims allowed.
21.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tues , Thurs-Frid 12pm-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
May 22, 2021




/JANA A HINES/Primary Examiner, Art Unit 1645